NO. 07-03-0115-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       JULY 16, 2003

                           ______________________________


                        TIG INSURANCE COMPANY, APPELLANT

                                              V.

                         LLEBROC INDUSTRIES, INC., APPELLEE


                         _________________________________

               FROM THE 72N D DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2002-517,025A; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                           _______________________________

                      MEMORANDUM OPINION ON JOINT MOTION
                     TO REVERSE JUDGM ENT AND REMAND CASE


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


       By this restricted appeal pursuant to the provisions of Rule 30 of the Texas Rules of

Appellate Procedure, appellant TIG Insurance Company caused the record to be filed and

timely filed its brief requesting that we reverse the default judgment that appellee Llebroc

Industries, L.L.C. recover $110,160, plus interest and attorney’s fees from and of TIG. Llebroc
has not filed a brief in response; instead, it joins TIG in a motion requesting that we reverse the

default judgment and remand the case to the trial court for a new trial.


       By their joint motion, the parties stipulate (1) TIG is a foreign insurer with authority to

transact business in Texas; (2) TIG did not participate in the hearing that resulted in the default

judgment nor otherwise file a post-judgment motion or request for findings of fact and

conclusions of law, but first appeared by filing its notice of appeal; (3) TIG timely filed its

restricted appeal; and (4) the process server did not serve the registered agent or the

Commissioner of Insurance. Citing Commodore Cty. Mut. Ins. Co. v. Tkacik, 802 S.W .2d 913

(Tex.App.--Amarillo 1991), clarified on reh’g, 809 S.W.2d 630 (Tex.App.--Amarillo 1991, writ

denied), the parties agree the default judgment signed November 22, 2002, should be reversed

and the cause remanded based on the stipulated facts and Rule 30.


       This Court has the authority to render the relief requested pursuant to Rule 43.2(d) of

the Texas Rules of Appellate Procedure. See also Dunn v. Canadian Oil & Gas Services, Inc.,

908 S.W.2d 323, 324 (Tex.App.--El Paso 1995, no writ). By their motion, the parties implicitly

waive oral argument and agree the default judgment should be reversed and the proceeding

remanded to the trial court. Accordingly, pursuant to the joint motion, the stipulations, and Rule

43.2(d), we reverse the default judgment and remand the cause to the trial court for further

proceedings. See also Tex. R. App. P. 2. Having granted the relief requested by the parties,

no motion for rehearing will be entertained and our mandate will issue forthwith.


                                                     Per Curiam



                                                2